DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Response to Amendment
The amendment filed February 17, 2021 has been entered. Claims 1, 4-16, and 18-29 remain pending in the application. Claims 2, 3, and 17 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Final Office Action mailed November 17, 2020.

Claim Objections
Claim 4 is objected to because there appears to be a typographical error regrading “…a longitudinal length of said at least one half of a longitudinal length…” in line 2 as opposed to “…a longitudinal length of at least one half of a longitudinal length…” for example.  Appropriate correction is required.
Claim 8 is objected to because there appears to be a typographical error regrading “a lumen” in line 3 as opposed to “said lumen”.  Appropriate correction is required.
surface” and “said third bevel surface”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 14, 15, and  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is a lack of antecedent basis for “said second bevel surface” in line 10. The claim limitations of “a second reverse bevel surface” in line 6 and “said second bevel surface” in line 10 renders the claim indefinite. It is unclear if “a second reverse bevel surface” is the same structure as “said second bevel surface”, or if the needle has both a “second reverse bevel surface” and a “second bevel surface”. For examination purposes, “second reverse bevel surface” and “second bevel surface” has been interpreted to be the same structure. 
Additionally regarding claim 1, there is a lack of antecedent basis for “said third bevel surface” in line 11. The claim limitations of “a third reverse bevel surface” in line 6 and “said third bevel surface” in line 11 renders the claim indefinite. It is unclear if “a third reverse bevel surface” is the same structure as “said third bevel surface”, or if the needle has both a “third 
Additionally regarding claim 1, the claim limitations “a cutting edge between said second bevel surface and said third bevel surface” in lines 10-11 and “said second reverse bevel surface and said third reverse bevel surface converge to define a longitudinally extending distal cutting edge” in line 15-17 renders the claim indefinite. It is unclear if “a cutting edge” is the same cutting edge between the second and third reverse bevels as the “longitudinally extending distal cutting edge”, if there are two cutting edges between the second and third reverse bevels, or if there is a typo in the claim and the cutting edge is between the third reverse bevel surface and said first bevel surface. For examination purposes, the claim limitations have been interpreted as if there is a typo in the claim and the cutting edge is between the third reverse bevel surface and said first bevel surface.   
It is suggested to amend claim 1, lines 10-11 to “a cutting edge between said third reverse bevel surface and said first bevel surface;” in order to overcome the above rejections. 
Regarding claim 5, the claim limitation “said cutting edge defined by said second reverse bevel and third reverse bevel surface” in line 1 renders the claim indefinite. It is unclear if “said cutting edge” is in reference to “a cutting edge between said second bevel surface and said third bevel surface” introduced in claim 1, lines 10-11 or “a longitudinally extending distal cutting edge” introduced in claim 1, lines 15-17. For examination purposes, “said cutting edge defined by said second reverse bevel and third reverse bevel surface” has been interpreted to be the same structure as “a longitudinally extending distal cutting edge” introduced in claim 1, lines 15-17.
Regarding claim 510, the claim limitation “said cutting edge defined by said second reverse bevel and third reverse bevel surface” in lines 1-2 renders the claim indefinite. It is unclear if “said cutting edge” is in reference to “a cutting edge between said second bevel 
Claims 4 and 6-9 are rejected for being dependent on rejected claim 1. 
Regarding claim 14, the claim limitation “a lumen in said needle body” in line 2 renders the claim indefinite. It is unclear if “a lumen in said needle body” is the same lumen as “a lumen” of the needle introduced in claim 11, line 3, or if the needle has two separate lumens. For examination purposes, “a lumen in said needle body” is interpreted to be the same structure as “a lumen” introduced in claim 11. It is suggested to amend claim 14, line 2 to “…in communication with the lumen
Regarding claim 15, the claim limitation “wherein said needle body includes a lumen forming said blood flashback passage” in lines 1-2 renders the claim indefinite. It is unclear if “a lumen” is the same lumen as “a lumen” of the needle introduced in claim 11, line 3, or if the needle has two separate lumens. For examination purposes, “a lumen” included in the needle body is interpreted to be the same structure as “a lumen” introduced in claim 11. It is suggested to amend claim 15, lines 1-2 to “wherein said forms said blood flashback passage,”. 
Regarding claim 20, the claim limitation “wherein said needle body includes a lumen” in lines 1-2 renders the claim indefinite. It is unclear if “a lumen” is the same lumen as “a lumen” of the needle introduced in claim 11, line 3, or if the needle has two separate lumens. For examination purposes, “a lumen” included in the needle body is interpreted to be the same structure as “a lumen” introduced in claim 11. It is suggested to amend claim 20, lines 1-2 to “The catheter insertion device of claim 12, wherein


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 fails to further limit the subject matter of claim 12 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 8, 10, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759).

Regarding claims 1, 5, and 28, Baldwin teaches a needle (Figure 5) comprising: a body (needle 10’) having a longitudinal dimension with a proximal end and a distal end (Figure 5); a lumen (lumen 11’) extending between said proximal end and said distal end, a first longitudinal side surface, a second longitudinal side surface opposite said first longitudinal side surface (Figure 5); a first bevel surface (front face 17’) extending from said first longitudinal side surface to said second longitudinal side surface to form a distal tip (tip 19’; Figure 5), a second reverse bevel surface (left side face 15’) and a third reverse bevel surface (right side face 15’) on a peripheral surface at said second longitudinal side surface and converging to said distal tip and said first bevel, said second reverse bevel and third reverse bevel being oriented relative to said first bevel to define a cutting edge (left cutting edge 18') between said second reverse bevel surface and said first reverse bevel surface (Figure 5), and a cutting edge (right cutting edge 18’) between said second [third reverse] bevel surface and said third [first] bevel surface (see interpretation as described in the rejection under 35 USC 112 above); and said second reverse bevel surface and third reverse bevel surface converging to define a longitudinally extending distal cutting edge (back edge 16’) extending from said distal tip along said second longitudinal side surface of said body (Figures 5-8), wherein said cutting edge (back edge 16’) defined by said second reverse bevel surface and third reverse bevel surface has a distal end at said distal tip (tip 19’; Figure 5), and wherein said first bevel surface (front face 17’) is formed at an angle of 12-22° with respect to said longitudinal dimension of said body (“the front face extends along a plane meeting the bottom edge of the needle at an acute angle, approximately 14 ½ degrees” [Col 2, line 29-39]), said second reverse bevel and said third reverse bevel (side surfaces 15’) are inclined opposite said first bevel (Figure 5), and angle (“the angle between those surfaces along the back edge 16’ of the needle was 90 degrees” [Col 4, lines 11-13]), and said second reverse bevel and said third reverse bevel are formed at an angle greater than said angle of said first bevel surface (Figure 5; [Col 4, lines 8-14]).
Baldwin fails to explicitly teach a curved distal end surface at a distal end of said second longitudinal side surface of said body, said curved distal end surface extending from an outer peripheral surface of said second longitudinal side surface toward said distal tip of said body, and where said distal tip is oriented radially inward from said first and second longitudinal side surface, and said longitudinally extending distal cutting edge extending from said distal tip to said curved surface on said second longitudinal side surface of said body, wherein said curved distal end surface forms a continuous curvature with said distal cutting edge extending between said outer peripheral surface and said distal tip, and wherein said distal cutting edge faces radially outward from said curved distal end surface, said cutting edge defined by said second reverse bevel surface and third reverse bevel surface has a curved profile, and wherein said second reverse bevel and said third reverse bevel are inclined relative to each other to form said distal cutting edge between said second reverse bevel and said third reverse bevel at an angle of about 60° to 70°. 
Kinast teaches a needle (needle 1) having a body comprising a first bevel surface (surface 18; Figure 2), a second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20), and third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]); and a curved distal end surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross continuous curvature with said distal cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending between said outer peripheral surface and said distal tip, wherein said distal cutting edge faces radially outward from said curved distal end surface (Figure 1), wherein said longitudinally extending cutting edge has a curved profile (Figure 1) and has a distal end at said distal tip (tip 9; Figure 1), and wherein the second and third reverse bevels (left and right side of penetrating tip 4 formed by grinding underside 20) are inclined relative to each other to form said distal cutting edge between said second reverse bevel and said third reverse bevel at an angle of about 60° to 70° (“the pointed end 3 is further provided with a second grind angle .beta. in the interval 50 to 140.degree” [0053]; Figure 10). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Baldwin to have a curved distal end surface forming a continuous curvature with the distal cutting edge and to modify the second and third reverse bevels of Baldwin to form an angle of about 60° to 70° based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Regarding claim 4, modified Baldwin teaches the needle of claim 1, wherein said second and third reverse beveled surfaces (side faces 15’) have a longitudinal length of said at least wherein the side faces have the same longitudinal length as the front face).

Regarding claim 8, modified Baldwin teaches the needle of claim 1, wherein said first bevel surface (front face 17’) has a proximal end at said first longitudinal side surface (Figure 5); and said second bevel surface (left side surface 15’) extends from a distal end of said first beveled surface to said distal tip (tip 19’; Figure 5), and said third bevel surface (right side surface 15’) extends from said distal end of said first bevel surface to said distal tip (tip 19’; Figure 5), and where said second and third bevel surfaces converge to form said longitudinally extending distal cutting edge (back edge 16’) between said second and third bevel surfaces (Figures 5-8).

Regarding claim 10, modified Baldwin teaches the needle of claim 8, wherein said distal tip (tip 19’) and said cutting edge (back edge 16’) formed between said second and third bevel surfaces are spaced radially inwardly from said outer peripheral surface and radially inwardly from an inner surface of said lumen (Figures 5-8).

Regarding claim 29, modified Baldwin teaches the needle of claim 28. Modified Baldwin fails to explicitly teach a ratio of an axial length of said second reverse bevel and said third reverse bevel to an axial length of said first bevel is 1:1.5 to 1:1.8, and where a ratio of a length of said cutting edge between said second reverse bevel and third reverse bevel to the axial length of said first bevel is 1:2.5 to 1:3. However, it would have been obvious to one having ordinary skill in the art to modify the ratio of an axial length of said second reverse bevel and said third reverse bevel to an axial length of said first bevel is 1:1.5 to 1:1.8, and a ratio of a length of said cutting edge between said second reverse bevel and third reverse bevel to the axial length of said first bevel is 1:2.5 to 1:3 because it has been held that discovering the . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759) as applied in claim 1 above, and further in view of Ooyauchi (US 2002/0052580).
Regarding claim 6, modified Baldwin teaches the needle of claim 1. Modified Baldwin fails to explicitly teach said lumen has an inner diameter not more than about 1/3 a radial dimension of an outer side wall of said body at said distal end. Ooyauchi teaches a needle (needle 2) having a body (puncturing part 21) having a lumen (Figure 6), said lumen having an inner diameter (“the inner diameter of the puncturing part 21 should be preferably in the range of 0.05-0.15 mm.” [0068]) not more than about 1/3 a radial dimension of an outer side wall of said body at said distal end (“The outer diameter of puncturing part 21 of the puncturing needle 2 in this embodiment is set to be not more than 0.254 mm (31 G), or preferably in the range of 0.1-0.25 mm” [0068]). Before the effective filing date of the claimed invention, it would have obvious to one having ordinary skill in the art to modify the needle of Baldwin such that the lumen has an inner diameter not more than about 1/3 a radial dimension of an outer side wall of said body based on the teachings of Ooyauchi to reduce puncture pain and limit injection resistance while providing the needle with the necessary strength (Ooyauchi [0068]).

Regarding claim 7, modified Baldwin teaches the needle of claim 6, wherein said lumen has an open distal end (opening into lumen 11’) oriented between said distal tip and said first longitudinal surface of said cylindrical body (Figure 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759) as applied in claim 8 above, and further in view of Grayzel (USPN 4850960).
Regarding claim 9, modified Baldwin teaches the needle of claim 8. Modified Baldwin fails to explicitly teach said second bevel surface and said third bevel surface have a substantially concave surface. Grayzel teaches a needle (Figure 1) having a bevel surface (concave bevel 19), the bevel surface having a substantially concave surface (Figure 4C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the second and third bevel surfaces of Baldwin to have substantially concave surfaces based on the teachings of Grayzel to minimize the force required for initial entry of the needle into the body (Grayzel [Col 8, line 13]).

Claims 11, 12, 14-18, 20-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759).

Regarding claims 11, 16, and 21, Vaillancourt teaches a catheter insertion device (Figure 2) comprising: a needle (cannula 40) having a needle body having a longitudinal dimension with a proximal end and a distal end (Figure 4), a lumen (“The needle is tubular” [Col 4, line 2]) extending between said proximal end and said distal end (Figure 2), a first longitudinal side surface, and a second longitudinal side surface opposite said first longitudinal side surface (Figure 4), said needle body having a first bevel surface (beveled end 42) having a proximal end at said first longitudinal side surface and extending toward said distal end (Figure 2); a catheter (catheter 10) positioned on said needle, where said needle is removable from said catheter (“When and with the catheter in place the needle hub 44, the guide wire 62 and bag 66 are separated as in FIG. 4, and these components are now 
Vaillancourt fails to explicitly teach said needle body having a second bevel surface extending from a distal end of said first bevel surface to said distal tip, and a third bevel surface extending from said distal end of said first bevel surface to said distal tip, and said second and third bevel surfaces converging to form a distal tip and distal cutting edge between said second and third bevel surfaces, where said cutting edge is orientated radially inward from said first longitudinal surface and radially inward from said second longitudinal surface, and oriented radially inward from an inner surface of said lumen; said second longitudinal side surface at said distal end of said needle body having a curved distal end surface extending in said longitudinal dimension from an outer peripheral surface of said second longitudinal side surface of said needle body to said distal tip of said needle body, wherein said distal tip is spaced radially inward from said first longitudinal side surface and said second longitudinal side surface, and said distal cutting edge between said second bevel and said third bevel extends from said distal tip at said curved distal end surface, wherein said curved distal surface has a continuous curvature extending between said outer peripheral surface and said cutting edge at said distal tip; and wherein the first bevel surface having a proximal end spaced from said second bevel surface and a third bevel surface. 
Baldwin teaches a needle (Figure 5) comprising: a needle body (needle 10’) having a first bevel surface (front face 17’) extending toward a distal tip (tip 19’; Figure 5), a second bevel surface (left side face 15’) extending from a distal end of said first bevel surface to said distal tip, and a third bevel surface (right side face 15’) extending from said distal end of said first bevel surface to said distal tip; and said second and third bevel surfaces converging to form a distal tip (tip 19’; Figure 5) and a distal cutting edge (back edge 16’) between said second and third bevel surfaces (Figures 5-8), said distal cutting edge is oriented radially inward from said first longitudinal surface and radially inward from said second longitudinal surface (Figures 
Modified Vaillancourt fails to explicitly teach said second longitudinal side surface at said distal end of said needle body having a curved distal end surface extending in said longitudinal dimension from an outer peripheral surface of said second longitudinal side surface of said needle body to said distal tip of said needle body, wherein said distal tip is spaced radially inward from said first longitudinal side surface and said second longitudinal side surface, and said distal cutting edge between said second bevel and said third bevel extends from said distal tip at said curved distal end surface, and wherein said curved distal surface has a continuous curvature extending between said outer peripheral surface and said cutting edge at said distal tip. 
Kinast teaches a needle (needle 1) having a body comprising a first bevel surface (surface 18; Figure 2), a second bevel surface (left side of penetrating tip 4 formed by grinding underside 20), and third bevel surface (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]); and a second longitudinal side surface at a distal end of the needle body having a curved distal end surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a continuous curvature extending between said outer peripheral surface and said cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) at said distal tip (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the needle of Vaillancourt in view of Baldwin to have a curved distal end surface forming a continuous curvature with said distal cutting edge based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Regarding claim 12, modified Vaillancourt teaches the catheter insertion device of claim 11, wherein said catheter is an IV catheter (“placement of a flexible catheter into the lumen of an artery or vein” [Abstract]), and where said needle body has a blood flashback passage (aperture 46) in communication with a blood control member (“transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion” [Col 7, line 23]).

notch (aperture 46) on an outer surface of said needle body (Figure 2) in communication with a lumen in said needle body (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]), and where said catheter includes a catheter hub (hub 52) connected to said blood control member (Figure 2).

Regarding claim 15, modified Vaillancourt teaches the catheter insertion device of claim 12, wherein said needle body includes a lumen forming said blood flashback passage (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]), and where said catheter includes a catheter hub (hub 52) connected to a needle hub (hub 44 with skirt 47) formed around said blood control member for receiving blood from said needle (“The needle 40 and its transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion 47.” [Col 7, line 23]), and a guide wire (guide wire 62) extending through said lumen of said needle body (Figures 2 and 3).

Regarding claim 18, modified Vaillancourt teaches the catheter insertion device of claim 12, wherein said catheter is an IV catheter (“placement of a flexible catheter into the lumen of an artery or vein” [Abstract]), and where said needle body has a blood flashback passage (aperture 46) in communication with a blood control system (“transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion” [Col 7, line 23]).

lumen (“The needle is tubular” [Col 4, line 2]) and said blood flashback passage is a notch (aperture 46) in said needle body forming an opening to said lumen and said device in communication with a blood control device (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]; “The needle 40 and its transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion 47.” [Col 7, line 23]), and a guide wire (guide wire 62) extending through said lumen of said needle body (Figures 2 and 3).

Regarding claims 22 and 23, Vaillancourt teaches a method of introducing an introducer needle (needle 40) into a vein or artery of a patient (Figures 2-4) comprising: providing the introducer needle (needle 40) having a needle body having a longitudinal dimension with a proximal end and a distal end (Figures 2 and 4); a first longitudinal side surface (side of cannula having proximal edge of beveled end 42); a second longitudinal side surface (side of cannula having point of beveled end 42) opposite said first longitudinal side surface (Figure 4); a first bevel surface (beveled end 42) extending from said first side surface to said distal tip (Figure 2); and orienting said introducer needle where said second longitudinal side surface of said needle body is closest to the patient (Figure 3), and inserting said introducer needle into the patient at an angle where said distal tip penetrates the vein or artery of the patient (Figure 3), wherein said first bevel surface (needle beveled end 42) has a proximal end at said first longitudinal side surface and a distal end (Figure 2).
Vaillancourt fails to explicitly teach said second longitudinal side surface at said distal end of said needle body having a curved surface extending in said longitudinal dimension from an outer peripheral surface of said needle body to a distal tip of said needle body; a second reverse bevel surface and a third reverse bevel surface extending between said curved surface 
Baldwin teaches a needle (Figure 5) comprising: a needle body (needle 10’) having a first bevel surface (front face 17’) having a proximal end and a distal end spaced from a distal tip (tip 19’; Figure 5), a second reverse bevel surface (left side face 15’) and a third reverse bevel surface (right side face 15’) extending between the distal tip and first bevel surface (Figure 5) and converging to form a distal cutting edge (back edge 16’) facing radially outward relative to a second side surface and extending from said distal tip along the second side surface (Figures 5-8), said second bevel surface (left side face 15’) extends from said distal end of said first bevel surface to said distal tip (tip 19’) to form a cutting edge (left cutting edge 18’) between said first bevel surface and second reverse bevel surface (Figure 1), and said third bevel surface (right side face 15’) extends from said distal end of said first bevel surface to said distal tip to form a cutting edge (right cutting edge 18’) between said first bevel surface and said third reverse bevel surface (Figure 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the introducer needle utilized in the method of Vaillancourt to have second and third reverse bevel surfaces converging to form a distal cutting edge and forming cutting edges between the reverse bevel surfaces and the first bevel surface based on the teachings of Baldwin to ensure 
Modified Vaillancourt fails to explicitly teach said second longitudinal side surface at said distal end of said needle body having a curved surface extending in said longitudinal dimension from an outer peripheral surface of said needle body to a distal tip of said needle body; the second reverse bevel surface and third reverse bevel surface extending between said curved surface and first bevel surface, said distal cutting edge extending between said distal tip and said curved surface; and orienting said introducer needle where said second longitudinal side surface, curved surface and distal cutting edge of said needle body is closest to the patient and said curved surface curves away from said patient.
Kinast teaches a method of introducing a needle into a patient (Figure 1; “a needle 1 for penetrating a membrane 2 is illustrated” [0037]) comprising: providing a needle (needle 1) having a first longitudinal side surface and a second longitudinal side surface (Figure 1); said second longitudinal side surface at said distal end of said needle body having a curved surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) extending in said longitudinal dimension from an outer peripheral surface of said needle body to a distal tip (tip 9) of said needle body (Figure 9); a first bevel (surface 18; Figure 2), a second reverse bevel surface (left side of penetrating tip 4 formed by grinding underside 20) and third reverse bevel surface (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) extending between said curved surface and first bevel surface (Figure 1), a distal cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending between said distal tip (tip 9) and said curved surface (Figure 1); and orienting said introducer needle (needle 1) where said wherein the curved surface and cutting edges that form penetrating tip 4 are closest to the patient/ membrane 2 and the curve extends away from the patient). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method and introducer needle of Vaillancourt to have a curved surface and orienting the curved surface closest to the patient based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Regarding claim 24, modified Vaillancourt teaches the method of claim 23, wherein said first bevel surface (needle beveled surface 42) has a proximal end spaced from a center axis of said body on a side opposite said tip (Figure 2).

Regarding claim 25, modified Vaillancourt teaches the method of claim 23, wherein said needle body includes a flashback passage (aperture 46), said method including the step of inserting said needle body in said vein to allow blood to flow through said flashback passage  (“transverse hole 46 enables the penetration of the vessel to be noted by the practitioner with the spurt of blood into the flashback chamber formed with and by the skirt portion” [Col 7, line 23]).

Regarding claim 27, modified Vaillancourt teaches the method of claim 25, wherein said flashback passage includes a notch (aperture 46) formed in said needle body (Figure 2) in communication with a lumen in said needle body (“the needle assembly…has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle” [Col 6, line 35]).
Claims 13, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Baldwin et al. (USPN 3090384) in view of Kinast et al. (US 2006/0276759)  as applied to claims 11, 12, and 25 above, and further in view of Nakada et al. (USPN 6440119).

Regarding claim 13, modified Vaillancourt teaches the catheter insertion device of claim 11, wherein said catheter includes a catheter hub (hub 52) and wherein said needle body has a blood flashback passage (aperture 46). Modified Vaillancourt fails to explicitly teach said needle body has a groove on an outer surface of said needle body forming the blood flashback passage between said needle body and said catheter. Nakada teaches a catheter insertion device (Figure 1) comprising a catheter (catheter 2) including a catheter hub (hub 3) and a needle body (inner needle 4) having a groove (groove 46) on an outer surface of said needle body (Figure 2) forming a blood flashback passage between said needle body and said catheter ([Col 6, lines 12-24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage of Vaillancourt to be a groove on the outer surface of the needle body based on the teachings of Nakada to provide a blood flashback passage that allow for visual conformation that the distal ends of both the needle and the catheter have been properly placed within the blood vessel (Nakada [Col 6, lines 7-24]). 

Regarding claim 19, modified Vaillancourt teaches the catheter insertion device of claim 12. Modified Vaillancourt fails to explicitly teach said blood flashback passage is a longitudinally extending groove on an outer surface of said needle body and said device in communication with a blood control system. Nakada teaches a catheter insertion device (Figure 1) comprising a blood flashback passage that is a longitudinally extending groove (groove 46) on an outer surface of a needle body (inner needle 4; Figure 2) and said device is in communication with a blood control system ([Col 6, lines 12-24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage of Vaillancourt to be a longitudinally extending groove on the outer surface of the needle body based on the teachings of Nakada to provide a blood flashback passage that allow for visual conformation that the distal ends of both the needle and the catheter have been properly placed within the blood vessel (Nakada [Col 6, lines 7-24]). 

Regarding claim 26, modified Vaillancourt teaches the method of claim 25. Modified Vaillancourt fails to explicitly teach said flashback passage includes a groove formed on an outer surface of said needle body in communication with a blood control device. Nakada teaches a needle (inner needle 4) having a flashback passage including a groove (groove 46) on an outer surface of said needle body (Figure 2) in communication with a blood control device ([Col 6, lines 12-24]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the flashback passage utilized in the method of Vaillancourt to be a groove on the outer surface of the needle body based on the teachings of Nakada to provide a blood flashback passage that allow for visual conformation that the distal ends of both the needle and the catheter have been properly placed within the blood vessel (Nakada [Col 6, lines 7-24]). 

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Baldwin (USPN 3090384) in view of Kinast (US 2006/0276759) does not disclose or suggest a needle having a first bevel, and a second reverse bevel and third reverse bevel forming a distal cutting edge and a curved surface as recited by the independent claims (Remarks, Pages 8-9), the examiner respectfully disagrees. 
Regarding the argument that Kinast fails to disclose “beveled surface forming cutting edges or a curved surface extending between a cutting edge and a peripheral surface of the needle” (Remarks, Page 8), the examiner respectfully disagrees. Kinast discloses two reverse bevel surfaces (right and left side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]). A cutting edge is formed between the reverse bevel surfaces (edge formed between back bevel cuts forming tip 4; Figures 1 and 10). Though Kinast states that this edge is “rounded”, the edge formed between the back bevel cuts functions to assist in the penetration of the needle into the patient ([0008]) and can therefore be interpreted as a cutting edge. Kinast further discloses a curved surface extended between this cutting edge and a peripheral surface of the needle forming a continuous curvature (“the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in 
Regarding the argument that “modifying Baldwin according to Kinast would destroy the intended purpose of Baldwin by removing the cutting edges that are essential to the needle of Baldwin and would destroy the intended purpose of Kinast by eliminating the cutting edges” (Remarks, Page 9), the proposed modification was not replacing the entire tip of the needle of Baldwin with the tip of the needle of Kinast having a curved distal end. Rather, the needle of Baldwin, having two reverse bevels forming a distal cutting edge, was modified to also include a curved distal end, as disclosed by Kinast for the purpose of limiting coring and leakage during use of the needle. Such a modification would not require removing the cutting edges of Baldwin, and thus would not destroy the intended purpose of the needle of Baldwin of providing a hollow needle with low penetration force to limit pain. 
Regarding the argument that “The cited patents provide no suggestion of the second and third reverse bevels having a length at least one half the length of the first bevel as in claim 4” (Remarks, Page 9), it is maintained that Baldwin discloses second and third reverse beveled surfaces (side faces 15’) that have a length that is at least half of a length of said first bevel surface (front face 17’; Figure 5 wherein the side faces have the same longitudinal length as the front face). 
Regarding the argument that the cited patents provide no suggestion of “the cutting edge between the reverse bevels having a curved profile as in claim 5” (Remarks, Page 9), it is maintained that Kinast discloses a cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) having a curved profile (Figure 1); and it would have been obvious to modify the cutting edge of the needle of Baldwin to have a curved profile based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

In response to applicant's argument that “Baldwin and Kinast provide no teaching or suggestion of the claimed angles and ratio of the bevel surfaces to provide the results obtained according to the claimed invention” for the limitations of claims 28 and 29 (Remarks, Page 9), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding claim 28, Baldwin discloses that the first bevel surface forms an angle of 12-22° ([Col 2, line 29-39]), and said second reverse bevel and said third reverse bevel are formed at an angle greater than said angle of said first bevel surface (Figure 5; [Col 4, lines 8-14]); and Kinast discloses a second and third reverse bevels inclined relative to each other to form said distal cutting edge between said second reverse bevel and said third reverse bevel at an angle of about 60° to 70° ([0053]; Figure 10). Regarding claim 29, it is maintained that it would have been obvious to one having ordinary skill in the art to modify the ratios as claimed because it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). Variation in the ratios of axial lengths would result in variation of the ideal insertion angle and insertion force of the needle as a whole. It would have been obvious to one having ordinary skill in the art to optimize the ratios of axial lengths in order to provide the ideal puncture angle and force for the needle as a whole. 
Regarding the argument that “Ooyauchi does not disclose the configuration of the distal end of the needle as claimed and does not suggest to one skilled in the art the relation of the inner diameter of the needle in a needle having the first bevel, second and third reverse bevels, and the curved surface as in the claimed invention” and therefore “claims 6 and 7 are not 
Regarding the argument that “Grayzel provide no suggestion modifying the bevels of Baldwin or Kinast in the manner of claim 9” because “Grayzel does not disclose or suggest a reverse bevel having a concave surface” (Remarks, Page 10), the examiner respectfully disagrees. Grayzel discloses a needle (Figure 1) having a concave bevel surface (concave bevel 19; Figure 4C) for the purpose of minimizing the force required for initial entry and progression of the needle into the body. Though the bevel Grayzel is not explicitly a reverse bevel, one having ordinary skill in the art would recognize that the disclosure of Grayzel of a bevel having a concave surface could be applicable to any bevel surface. Therefore, it would have been obvious to one having ordinary skill in the art to modify the second and third bevel surfaces of Baldwin to be concave to minimize the force required for initial entry of the needle into the body (Grayzel [Col 8, line 13]).
Regarding the argument that “Baldwin and Kinast provide no suggestion of using the needles or a modification of the needles as an insertion needle for a catheter insertion device as in claim 11" (Remarks, Page 10), the examiner respectfully disagrees. Vaillancourt (USPN 
Regarding the argument that “the combination of Vaillancourt, Baldwin and Kinast do not suggest a method of introducing a needle into a patient as in claim 22” because “the cited patents do not suggest the step of introducing the needle by orienting the curved surface and longitudinal cutting edge closest to the patient as in claim 22” (Remarks, Page 11), the examiner respectfully disagrees. Vaillancourt discloses a method of catheter insertion comprising orienting the introducer needle with the second longitudinal side surface of said needle body is closest to the patient (Figure 3), but fails to disclose the orienting the curved surface and longitudinal cutting edge closes to the patient. Kinast discloses a method of introducing a needle including orienting said needle (needle 1) where said second longitudinal side surface, curved surface and distal cutting edge of said needle body is closest to the patient and said curved surface curves away from said patient (Figure 1, wherein the curved surface and cutting edges 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783